Case 2:18-cv-00082-Z-BR Document 139 Filed 02/05/21                     Page 1 of 2 PageID 2558

                            DEFENDANTS’ WITNESS LIST


   A. Amarillo Urgent Care
      Naeem Khan, M.D.
      Office Administrator – Cris Rico
      Former Office Administrator - Melissa Chavez
      Office Manager – Vicki Ellington
      Nurse Practitioner – Nicole L. Slatten
      Medical Assistants/Scribes – Maggie, Samantha Huerta, and Hope Catano
The above are fact witnesses who will provide testimony regarding the facts of this case and
Defendants’ claims, defenses and damages.

Cris Rico and Naeem Khan, M.D. have been deposed. The remaining witness have not been
deposed.

Cris Rico and Naeem Khan, M.D. will testify at trial. It is possible that the remaining witnesses will
testify at trial.

   B. Darrell Kimbrough
      Mary Benard
      Tina Spohn-Ledford
The above are fact witnesses and it is anticipated that Defendants will elicit testimony from Plaintiffs
during cross examination.

Each Plaintiff has been deposed and they will testify at trial.

   C. Michael A. Warner
      The Warner Law Firm
The above is a fact witness and a non-retained expert witness who may provide testimony regarding
Plaintiff, Darrell Kimbrough’s subsequent employment with Concentra and he may also offer
testimony regarding Defendants’ attorney’s fees and expenses.
The witness has not been deposed, and it is possible he will testify at trial.

   D. Donita Crowder
      Tirra Kenney
      Agents and Employees
      Concentra Health Services, Inc.
The above are fact witness who may provide testimony regarding the subsequent employment of
Plaintiff, Darrell Kimbrough at Concentra facilities in Lubbock, Texas or Amarillo, Texas.
The witnesses have not been deposed and it is possible they may testify at trial.

   E. Casey S. Erick
      Cowles & Thompson, P.C.
The above is a fact witness and a non-retained expert witnesses who may testify concerning the
amount of attorneys’ fees incurred in this matter and whether such fees are reasonable and
necessary. They will testify concerning, among other things, the hourly rates of the professionals
working on this case; the hours expended by each professional; the fees, expenses, or costs that
were or will be incurred by the Plaintiffs and/or Defendants; and the customary and usual nature,
reasonableness, and necessity of the fees, costs, and expenses that were or will be incurred by



                                             A-2
Case 2:18-cv-00082-Z-BR Document 139 Filed 02/05/21                    Page 2 of 2 PageID 2559

Plaintiffs and/or Defendants in this matter, including, if applicable, any appeal of the captioned
case.

This witness has not been deposed and it is probable he will testify at trial.

   F. Diane Meehan, Ph.D., RN, FNP-BC, CLNC
The above is an expert witness.

Diane Meehan is a Board Certified Family Nurse Practitioner with over 40 years clinical
experience in hospitals, long term care facilities, home health, primary care and academia. She
obtained her Bachelor of Science degree in Nursing from the Bellevue School of Nursing at Hunter
College in New York City in 1979; Masters of Science degree in Nursing Education from Wagner
College in Staten Island, NY in 1992; and a Ph.D. in nursing from Adelphi University in Garden
City, NY in 2003. Her clinical work experience includes serving since 2001, as a Family Nurse
Practitioner at Staten Island University Hospital/Norwell Health, a major tertiary referral center in
New York City. From 2002–2006; 2008-2009, she was also an Assistant Professor of Nursing at
Monmouth University in Long Branch, NJ. Currently, in addition to her clinical practice as a
certified family nurse practitioner, she is an Adjunct Clinical Professor at Columbia University, and
an Adjunct Assistant Professor at Hunter Bellevue School of Nursing both in New York City,
where she teaches and trains nurse practitioner students. She has also served as a testifying and
consulting expert for the New York State Education Department, Office of Professional Discipline.

This witness may be called upon to provide testimony concerning her observations, actions,
opinions, or conclusions arising from or related to the reports and the information generated,
including the underlying data which provides the basis for the report. Her opinions will be based on
her education, training, experience and expertise within her respective professional fields.
The witness has not been deposed and will testify at trial.

   G. Leslie Johanson, MSN RN CPNP
The above is an expert witness.

Leslie Johnson is an advanced practice registered nurse (APRN), unencumbered, licensed by the
Texas Board of Nursing. She has a national certification as a mid-level pediatric provider. She has
been practicing as an APRN (NP), mostly in primary care, for 7.5 years (RN 13 years). She recently
began orienting to an urgent care role. She has a master's in nursing from the University of Texas,
Medical Branch, and has experience with multiple electronic health record applications in multiple
settings. She also has chart review experience, reviewing charts for almost all patient transfers into
one of her practice sites, for close to 5 years.

This witness may be called upon to provide testimony concerning her observations, actions,
opinions, or conclusions arising from or related to the reports and the information generated,
including the underlying data which provides the basis for the report. Her opinions will be based on
her education, training, experience and expertise within her respective professional fields.
The witness has not been deposed and will testify at trial.
